Citation Nr: 0505697	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-08 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability, claimed to be secondary to the veteran's service-
connected residuals of end stage anterior cruciate ligament 
reconstruction of the right knee.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case was previously before the Board, but was remanded 
to the RO for compliance with the duties to notify and assist 
the veteran set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA).  Also, the Board instructed the RO to ask the 
veteran to identify sources of treatment for his left knee 
disability in order to acquire additional reports of 
treatment that might provide relevant information.  In 
addition, the Board asked the RO to schedule a VA examination 
in order to obtain an opinion regarding the etiology of the 
left knee disability.  Also, the Board directed the RO to 
issue a statement of the case on the issue of entitlement to 
an increased rating for a chronic neck disability to include 
cervical muscular ligamentous strain.  

The Board observes that the RO issued a VCAA letter and 
requested information about the veteran's medical providers 
in a March 2004 letter.  In addition, it provided a VA joints 
examination that generated a medical opinion in June 2004 and 
issued a statement of the case on the cervical spine issue in 
October 2004.  The veteran did not perfect his appeal with 
respect to the latter claim, and consequently, the issue on 
appeal is limited to that set forth on the title page of this 
decision.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In the instant case, is 
clear that the RO complied with all of the directives of the 
February 2004 remand.  

The veteran requested a local hearing in April 2003.  The RO 
informed him that his hearing was to be conducted in July 
2003.  This hearing was later cancelled by the veteran who 
indicated his preference for an informal hearing that was 
conducted in July 2003.  A Decision Review Officer Conference 
Report has been associated with the veteran's claims folder.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's does not have a left knee disability that 
was caused or worsened by the service-connected right knee 
disability.  


CONCLUSION OF LAW

The veteran's left knee disability was not proximately due to 
or the result of the veteran's service-connected residuals of 
end stage anterior cruciate ligament reconstruction of the 
right knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the instant case, the veteran does not allege and the 
record does not demonstrate the inservice origin of a left 
knee disability.  Specifically, no complaints, findings or 
treatment were noted during the veteran's military service.  

Rather, the veteran contends that he is entitled to service 
connection for a left knee disability that he claims he 
developed secondary to his service-connected right knee 
disability.  He argues that because he had been compensating 
for disability caused by surgical repair of the service-
connected right knee, he has developed a disability in the 
left knee.  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

In the instant case service connection is currently in effect 
for the right knee disability, classified as residuals of end 
stage anterior cruciate ligament reconstruction of the right 
knee for which the veteran has been assigned a 10 percent 
evaluation.  

Reports of VA outpatient treatment from June 2000 show that 
the veteran complained of left knee pain following injury 
sustained when the veteran slipped and fell on the ice in 
January 2001.  Reports of private treatment from The Jackson 
Clinic Professional Association shows that the veteran, 
identified as a new patient for Dr. Garey, was referred for 
physical therapy in September 2001 for left knee complaints.  

A December 2001 lay statement from D. A., identified as the 
veteran's brother-in-law, was received on behalf of the 
veteran's claim.  The writer states, in essence that the 
veteran had a serious right knee problem after his return 
home from the military, that the veteran was observed to 
compensate for the lack of support on the right by putting 
more weight on the left leg and that lately, the veteran has 
developed complaints in the left leg.  

This statement and the veteran's contentions regarding the 
origin of left knee disability have been considered.  The 
Board observes, however, that such statements are probative 
only to the extent that a layperson can discuss personal 
experiences.  But, generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this instance the neither the veteran nor the veteran's 
brother-in-law claim to be medically trained.  As a result, 
their conclusion that his current left knee disability is 
related to his right knee disability is not credible.  

Medical opinions were obtained in connection with the 
veteran's claim at that August 2003 and the June 2004 VA 
examinations.  Unfortunately, neither opinion is supportive 
of the veteran's allegations.  

At the August 2003 VA joints examination, the veteran 
presented a history remarkable for a right knee injury 
sustained while playing basketball in 1990.  The veteran 
suffered a ruptured anterior cruciate ligament, and in 1991 
he underwent reconstruction, the first of 4 surgeries.  The 
examination report shows that the veteran began having left 
knee pain about two years prior to the examination.  In 
addition, the veteran reported that he slipped on the ice 
during the previous winter and injured his left knee.  The 
examination in August 2003 was consistent with and anterior 
cruciate ligament tear of the left knee.  The examiner opined 
that it was not likely at all that the veteran developed a 
left knee disability due to overcompensation for the service-
connected right knee.  The examiner stated that it was more 
likely that the veteran sustained trauma from his fall during 
the winter or from some prior trauma.  

The Board observes that there is no indication that the 
medical examiner reviewed the claims folder prior making this 
assessment.  This fact would affect the credibility of the 
opinion were it not supported by a subsequent opinion that 
was based on a review of the entire record.  

The veteran underwent another VA examination in June 2004.  
At that time, the examiner expressly acknowledged having the 
opportunity to review the veteran's claims folder.  The 
examiner stated that the veteran carried a diagnosis of an 
anterior cruciate ligament tear in the left knee and noted no 
specific inservice event that precipitated left knee 
disability.  The examiner opined that it is less likely than 
not that any identified left knee disability had its onset in 
service.  The examiner continued that it was most likely that 
left knee developed after military service ended.  Finally, 
the examiner stated that the left knee disability:

"most likely did not increase in 
severity beyond its natural progress or 
by his service connected disability and 
it is not causally related to his active 
service in any way."   

In essence, the examiner found that anterior cruciate 
ligament tear in the left knee is not associated with injury, 
disease or event noted during the veteran's military service 
and rules out any possibility that the left knee condition 
was not caused or worsened by the veteran's service-connected 
right knee disability. 

In summary, the Board has reviewed the clinical record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a left knee disability, 
claimed to be associated with service-connected right knee 
disability.  Medical opinions obtained by VA have been 
uniformly unfavorable.  The examiners could find no 
relationship between service-connected right knee disability 
and the veteran's left knee disability.  Each examiner 
clearly states that service-connected disability did not 
cause left knee disability.  Also, the most recent opinion 
indicates that the veteran did not experience an increase in 
disability in the left knee due to his service-connected 
right knee.  

The Board observes that these opinions, particularly the most 
recent one, are credible as they were based on a review of 
the veteran's verbal and clinical history and an evaluation 
of current symptomatology.  It is also evident that the 
examiners considered the veteran's allegations, but reached 
an adverse medical opinion based on objective evidence and 
sound medical principles.  

In view of the foregoing, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a back disability.  

VCAA of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO issued its notice in March 2004.  The RO informed the 
veteran of its duty to notify and to assist him in the 
development of his case.  The RO informed the veteran of its 
duty to explain to him the information or evidence needed to 
grant the claims for secondary service connection.  

The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him.  
The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO stated 
specifically that the veteran was to submit all evidence in 
his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or of not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, the VA treatment records 
and reports of private treatment identified by him.  The 
Board remanded the case in February 2004 in order to obtain 
information and medical evidence from Dr. Garey.  The RO in 
compliance with that remand order issued a March 2004, 
requesting information on address of the physician and 
approximate dates that treatment was provided.  The RO also 
attached authorizations for release of medical information.  
The veteran, however, did not reply to this inquiry.  

Moreover, the RO scheduled medical examinations and obtained 
medical opinions.  Finally, the veteran was afforded the 
opportunity to provide testimony at an RO hearing in July 
2003 RO hearing.  The veteran cancelled this hearing in 
preference of an informal hearing.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

Service connection for a chronic left knee disability, 
claimed to be secondary to the 
veteran's service-connected residuals of end stage anterior 
cruciate ligament reconstruction of the right knee is denied



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


